Case 3:15-cv-01749-TWR-AGS Document 494 Filed 09/18/20 PageID.16594 Page 1 of 2



  1
  2
  3
  4
  5
  6
  7                             UNITED STATES DISTRICT COURT
  8
                           SOUTHERN DISTRICT OF CALIFORNIA
  9
10    PERSIAN GULF INC.,                              Case No. 3:15-cv-01749-DMS-AGS
11                 Plaintiff,                         Lead Case No. 3:18-cv-01374-DMS-
                                                      AGS (consolidated with Case No.
12                 v.                                 3:18-cv-01377-DMS-AGS)
13    BP WEST COAST PRODUCTS LLC, et
      al.,                                            ORDER OVERRULING
14                                                    PLAINTIFFS’ OBJECTIONS TO
               Defendants.                            JULY 17, 2020 ORDER ON
15    RICHARD BARTLETT, et al.,                       PLAINTIFFS’ MOTION
                                                      REGARDING DEFENDANT
16                 Plaintiffs,                        PHILLIPS 66’S REQUEST TO
                                                      CLAW BACK DOCUMENT
17                 v.
18    BP WEST COAST PRODUCTS LLC, et
      al.,
19
                   Defendants.
20
21          This case comes before the Court on Plaintiffs’ objections to Magistrate Judge
22    Andrew Schopler’s July 17, 2020 Order on Plaintiffs’ motion regarding Defendant
23    Phillips 66’s request to claw back a document on the basis of attorney-client privilege.
24    Phillips 66 filed an opposition to Plaintiffs’ objections, and Plaintiffs filed a reply. After
25    thoroughly reviewing these briefs, the Magistrate Judge’s Order and the relevant case
26    law, the Court overrules Plaintiffs’ objections.
27          A magistrate judge’s decision on a nondispositive issue is reviewed by the district
28    court under the “clearly erroneous or contrary to law” standard.                 28 U.S.C. §

                                                   -1-
                                                                   Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-TWR-AGS Document 494 Filed 09/18/20 PageID.16595 Page 2 of 2



  1   636(b)(1)(A); United States v. Raddatz, 447 U.S. 667, 673 (1980); Bhan v. NME
  2   Hospitals, Inc., 929 F.2d 1404, 1414 (9th Cir. 1991). “A finding is ‘clearly erroneous’
  3   when although there is evidence to support it, the reviewing court on the entire record
  4   is left with the definite and firm conviction that a mistake has been committed.” United
  5   States v. United States Gypsum Co., 333 U.S. 364, 395 (1948). In contrast, the “contrary
  6   to law” standard permits independent review of purely legal determinations by a
  7   magistrate judge. See e.g., Haines v. Liggetts Group, Inc., 975 F.2d 81, 91 (3d Cir.
  8   1992); Medical Imaging Centers of America, Inc. v. Lichtenstein, 917 F.Supp. 717, 719
  9   (S.D. Cal. 1996). Thus, the district court should exercise its independent judgment with
10    respect to a magistrate judge’s legal conclusions. Gandee v. Glaser, 785 F.Supp. 684,
11    686 (S.D. Ohio 1992).
12          Plaintiffs’ objections to the Magistrate Judge’s Order do not establish that the
13    Magistrate Judge’s ruling was either clearly erroneous or contrary to law. Accordingly,
14    the Court overrules Plaintiffs’ objection to the Magistrate Judge’s Order.
15          IT IS SO ORDERED.
16    Dated: September 18, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
                                                                Case Nos. 3:15-cv-01749; 3:18-cv-01374
